Citation Nr: 0031839	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-13 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for arthritis of the hips, 
claimed as secondary to the service-connected bilateral 
flatfoot.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in June 2000.  

In November 2000, the veteran testified at a hearing in 
Washington, D.C. before the undersigned Veterans Law Judge.  



REMAND

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

As such, the veteran's claim of service connection must be 
remanded in order to assure that the RO's duty to assist the 
veteran in the development of his claim has been met.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). When aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the veteran has submitted medical 
evidence, including the May 1999 statement of Dr. Engel, 
suggesting that the bilateral hip problem is related to the 
service-connected disability of the feet.  The Board finds 
that the veteran should be afforded a VA examination for the 
purpose of determining the likely etiology of the claimed hip 
disability.  All pertinent medical records should be obtained 
for review by the examiner prior to the examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for his bilateral hip condition since 
1996.  After securing the necessary 
release, the RO should undertake to 
obtain copies of all records from any 
identified treatment sources.  In 
addition, the RO should obtain all VA 
treatment records of the veteran that are 
not currently in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the 
bilateral hip condition.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion, with adequate rationale, as 
to the likelihood that the veteran has 
current bilateral arthritis of the hips 
that was caused or aggravated by the 
service-connected bilateral foot 
disability.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The RO 
in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 5 -


